The answer denied the trust, averred a valuable consideration to have been paid, and alleged that the transaction was an absolute sale and purchase.
The only question submitted to the decision of this Court was, whether parol evidence was admissible to show that the deed was made under the trust specified in the bill, and that a valuable consideration was not paid.
The Court have looked into the cases of Smith v. Williams, 5 N.C. 426, and Streator v. Jones, id., 449, heretofore decided, and are of opinion that this case is governed by them, and that, consequently, it is not competent for the plaintiff to give parol evidence for either of the purposes stated in the case.
Cited: Bonham v. Craig, 80 N.C. 229. *Page 201 
(281)